Exhibit 10.45

 

[ex_158727img001.gif]

 

Sherri L. Schwartz Contracting Officer

P.O. Box 968 Richland, WA 99352-0968

Ph. 509-372-5072

SLSCHWARTZ@energy-northwest.com

 

 

LEASE MODIFICATION

 

Issued by:     S. L. Schwartz, Principal Contracting Officer

 

 

LESSEE:     ISORAY MEDICAL, INC.

350 Hills Street, Suite 106

Richland, WA 99354

 

 

Lease Agreement Number: X-40403

Modification Number:     26

Modification Date:     July 3, 2019

 

 

 

1.

DESCRIPTION OF MODIFICATION

 

The subject Lease Agreement is herein modified to extend the Term of the Lease,
adjust Termination notice and document the Consumers Price Index (CPI) increase
for year 2019 and future increases, as detailed below.

 

ARTICLE 2 – TERM

 

Effective May 1, 2021, the contract term shall extend for an additional 5 year
term with a completion date of April 30, 2026.

 

ARTICLE 4 – RENT

 

MONTHLY RENT PAYMENTS – The rental rates set forth in Amendment 25 of the Lease
Agreement shall not increase by the CPI for the lease period beginning May 1,
2019 to April 30th, 2020. The CPI rental rate increase requirements will resume
on May 1st, 2020 and will be capped at 3%. Current total monthly Lease payment
is $24,137.36.

 

ARTICLE 28 – TERMINATION

 

Both parties hereby agree to modify the advanced written notice of intent to
terminate whereas either party shall be required to give the other party
eighteen (18) months advanced written notice of its intent to terminate.

 

In addition to the termination notice of 18 months, both parties hereby agree to
an early termination penalty as follows:

 

o

4 years or more: $40,000

 

o

3 years but less than 4 years:$30,000

 

o

2 years but less than 3 years:$20,000

 

o

1 year but less than 2 years: $10,000

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

The completion date, Contract Rent and all other terms, covenants and conditions
of the above- referenced Contract, except as duly modified by this and previous
amendments, if any, remain in full force and effect.

 

 

2.

EXECUTION

 

LESSOR: ENERGY NORTHWEST

LESSEE: ISORAY MEDICAL, Inc.

Name: /s/ Brad Sawatzke

Name: /s/ Jonathan Hunt

Title: Chief Executive Officer

Title: Chief Financial Officer (CFO)

Date: 8/19/19

Date: 7/17/19

 

 